DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been examined.
Priority
This U.S. Application Serial No.16/862,756, filed on April 30th, 2020, which is a continuation of International Application No. PCT/EP2019/061313, filed on May 02nd, 2019 is acknowledged.

Information Disclosure Statement
The IDS received on 05/29/2020 has been entered and references cited within carefully considered.
Drawings
The drawings are filled on 04/30/2020 are accepted. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	Claims 1-2, 4-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. (US Patent No.: 10,805,169 B2).
Regarding claim 1, Zheng discloses an apparatus [Fig. 3 (a), Processor 301 and Fig. 5(a)] for use by a network agent element or function configured to conduct a link layer information related processing [col. 7, lines 56-67 and col. 8, lines 1-23]], the apparatus [Fig. 3 (a), Processor 301] comprising 5at least one processing circuitry, and at least one memory for storing instructions to be executed by the processing circuitry, wherein the at least one memory and the instructions are configured to, with the at least one processing circuitry [Fig. 3 (a), col. 8, lines 24-38], cause the apparatus at least: to receive first link layer related information from at least one neighboring network 10element or function (Refer to FIG. 5 ( b). In (I), the first TS sends the first LLDP packet through multicast, and the first LLDP packet may also be received by the neighboring first OFS. After receiving the first LLDP packet, the first OFS encapsulates the first LLDP packet in its entirety in a first packet in message and reports the first packet in message to the OFC, as shown in step 502 [col. 10 lines 66-67, col, 11, lines 1-5]), and to forward second link layer related information to at least one communication network control element or function (Refer to FIG. 5 (d). After delivering the first packet out message, the OFC constructs a second packet out message and sends the second packet out message to the first OFS, as shown in step 505 [col. 12, lines 8-11]), and to receive third link layer related information from at least one communication network control element or function (A fourth aspect of this application provides a TS, serving as a first TS in a hybrid SDN-IP network. The TS includes: a message receiving module, configured to receive a third message on a second port of the first TS, where the third message is used by an OFC to request MIB information of the first TS [col. 5, lines 55-60]), and 15to forward fourth link layer related information to at least one neighboring network element or function (The  processor 301 is further configured to: send a fourth message to the first OFS, where the fourth message is used to request MIB information of the second TS, the fourth message carries a third instruction used to instruct the first OFS to forward the fourth message on the first port, the fourth 10 message further includes a source routing domain field, and the source routing domain field includes the identification information of the second TS, and is used to instruct the first TS to forward the fourth message to the second TS [col. 9, lines 5-14]), wherein the second and fourth link layer related information are generated using first and third link layer related information (the OFC may also instruct the target TS to send the third message to the first TS, and this is not limited herein. 608. The first OFS forwards the third message to the first TS. The first OFS forwards the third message on the first port according to the second instruction, so that the third message is received by the first TS. 609. The first TS returns a response message of the third message to the first OFS. After  respectively, wherein receiving and forwarding of second and third link layer related information 20from and to at least one communication network control element or function is executed at least in part via a wireless connection path by using resources of a wireless communication network [col. 13, lines 46-67 and col. 14, lines 1-6], wherein the apparatus is connected to or part of one of the communication element or function, a communication network control element or function of the wireless communication network [col. 15, lines 15-42] and a communication network data element or function of the wireless communication 25network (An MIB is one piece of content of a Transmission Control 45 Protocol/Internet Protocol (TCP/IP) standard framework. The MIB defines a data element that needs to be stored in a managed device, an operation allowed to be performed on each data element, and meaning of the operation. In other words, a data variable such as control and status information of a managed device that can be accessed by a management system is stored in the MIB. In this application, information such as a connection relationship between devices in the hybrid SDN-IP network is stored in an MIB of each network 
Regarding claim 2, Zheng discloses everything as discuss above, Zheng further discloses to process at least one of the first or second link layer related information, and  30to transform the link layer related information into management information base information retrievable by a management element or function for network topology discovery (Refer to FIG. 5 (e). After obtaining the MIB information of the first TS, the OFC constructs a third packet out message and sends the third packet out message to the first OFS, as shown in step 509. A third instruction is encapsulated in the third packet out message, and the third instruction is used to instruct the first OFS to forward the first packet out message on the first port. The third packet out message further carries a second SNMP get-request message, and the second SNMP get-request message is used by the OFC to request to-be-obtained information from the second TS. The to-be-obtained information may be all MIB information of the second TS, or may be only partial MIB information of the second TS [col. 13, lines 46-59, see also col. 18, lines 40-48]).

Regarding claim 4, Zheng discloses everything as discuss above, Zheng further discloses to establish, for receiving and forwarding of the second and third link layer related information from and to the at least one communication network control element or function, at least one data session between the translator client element or function and the translator 20element or function [col. 15-17, steps 603-611].

Regarding claim 5, Zheng discloses everything as discuss above, Zheng further discloses to establish, for receiving and forwarding of the second and third link layer related 25information from and to the at least one communication network control element or function, at least one control information signaling between a communication element or function and at least one communication network control element or function of the wireless communication network [col. 14, lines 41-67].  

Regarding claim 6, Zheng discloses everything as discuss above, Zheng further discloses to conduct a periodical update of the link layer related information by transmitting the link layer related information from the apparatus connected to or being part of the translator Attorney Docket No. 042933/547707 LEGAL02/39763 574v1- 49 -client element or function towards the translator element or function, or by transmitting the link layer related information from the apparatus connected to or being part of the translator element or function towards the translator client element or function (Refer to FIG. 5 (a). A switch periodically sends an LLDP packet to a neighboring device in a normal working mode, to notify the neighboring device of local device information. When a local configuration changes, the switch immediately sends an LLDP packet to the neighboring device, to notify the neighboring device of a change of the local device information. Link discovery between TSs in this application uses this traditional discovery manner. In an example of the first TS, the first TS constructs a first LLDP packet, and periodically sends the constructed first LLDP packet from local active ports through multicast, as shown in step 501. The first LLDP packet 

Regarding claim 7, Zheng discloses everything as discuss above, Zheng further discloses to trigger, when a change in link layer related information is detected, at least one of transmitting the link layer related information from the apparatus connected to or being part of the translator element or function towards the translator client element or function and 10transmitting the link layer related information from the apparatus connected to or being part of the translator client element or function towards the translator element or function (Refer to FIG. 5 (a). A switch periodically sends an LLDP packet to a neighboring device in a normal working mode, to notify the neighboring device of local device information. When a local configuration changes, the switch immediately sends an LLDP packet to the neighboring device, to notify the neighboring device of a change of the local device information. Link discovery between TSs in this application uses this traditional discovery manner. In an example of the first TS, the first TS constructs a first LLDP packet, and periodically sends the constructed first LLDP packet from local active ports through multicast, as shown in step 501. The first LLDP packet carries device information of the first TS. After receiving the first LLDP packet, the second TS can obtain the device information of the first TS by parsing an (a) is a schematic diagram of a format of the LLDP packet encapsulated in the Ethernet II manner. Data in the LLDPDU is organized in a TLV form, and includes at least: (1) a chassis ID used to send a bridge MAC address of a device, (2) a port number (also referred to as Port ID) of an LLDPDU sending port, (3) a time to live of information about this device on a neighboring device, and (4) an end identifier of the LLDPDU (also referred to as End of LLDPDU). Based on the description of the LLDP packet format, this application provides a specific instance of the first LLDP packet. Instances provided in this application provide only an example of a value of each field in a packet or a message, and each field in the packet or message may also be another value in actual application [col. 10, lines 11-50]).

Regarding claim 8, Zheng discloses everything as discuss above, Zheng further discloses 15to obtain, from a communication network control element or function of the wireless communication network, information required for receiving or sending the link layer related information from or to the at least one neighboring network element or function, by using a control signaling procedure defined in the wireless communication network [col. 15, lines 34-67].  

Regarding claim 9, Zheng discloses everything as discuss above, Zheng further discloses to provide, to a communication network control element or function of the wireless communication network, information obtained by receiving the link layer related information from the at least one neighboring network element or function by using a control signaling 25procedure defined in the wireless communication network (control the communications interface 313 to receive a fourth message, where the fourth message includes a source routing domain field, the source routing domain field includes identification information of a second TS, and the second TS is connected to the first TS; forward the fourth message to the second TS according to an instruction of the 60 source routing domain field by using the communications interface 313; control the communications interface 313 to receive a response message, returned by the second TS, of the fourth message, where the response message of the fourth message carries MIB information of the second TS; and send the response message of the fourth message on a second port by using the communications port 313. The following gradually describes, with reference to the hybrid SDN-IP network architecture shown in FIG. 1 by using an example of determining a topology relationship among the OFC, the first OFS, the first TS, and the second TS, a basic principle of a topology determining method proposed in this application [col. 9, lines 55-67 and col. 10, lines 1-6]).

Regarding claim 10, Zheng discloses everything as discuss above, Zheng further discloses to forward the fourth link layer related information to at least one neighboring network 30element or function when a port used for connecting the at least one neighboring network element or function is declared to be active (the processor 311 is further configured to: control the communications interface 313 to receive 55 a fourth message, where the fourth message includes a source routing domain field, the source routing domain field includes identification information of a second TS, and the second TS is connected to the first TS; forward the fourth message to the second TS according to an instruction of the 60 source routing domain field by using the communications interface 313; control the communications interface 313 to receive a response message, returned by the second TS, of the fourth message, where the response message of the fourth message carries MIB information of the second TS; 65 and send the response message of the fourth message on a second port by using the communications port 313 [col. 9, lines 54-67])

Regarding claims 11-12, and 14-20, they are substantially the same as claims 1-2 and 4-10, except claims 11-12, and 14-20 are in method claim format. Because the same reasoning applies, claims 11-12, and 14-20 are rejected under the same reasoning as claims 1-2 and 4-10.

Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in in independent form including all of the limitation of the base claim and nay intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (1) Das et al. (US Pub. No.: 2016/0088578 A1) teaches a method for providing link layer discovery protocol (LLDP) to a distributed fabric includes sending a neighbor synchronization request message from a master node to one or more member nodes connected to the master node, the neighbor synchronization request message including a request for a recipient member node to send its LLDP neighbor information to the master node, receiving a neighbor synchronization update message at the master node from at least one of the one or more member nodes, the neighbor synchronization update message including information about local LLDP neighbors of the one or more member nodes, and storing the information about the local LLDP neighbors from the at least one of the one or more member nodes in a LLDP neighbors database of the master node. (2) ZHOU et al. (US Pub. No.: 2016/0080254 A1) teaches an OFS in-band communication method and an OFS are disclosed. The method includes: receiving an LLDP data packet; creating a controller list entry or updating a controller list entry when it is determined, by using a role sub-field, that a sender type of the received LLDP data packet is OFC; acquiring a first-time TCP handshake packet used for establishing a TCP connection, and checking, according to a destination MAC and a destination IP that are carried in the TCP handshake packet, whether a .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARMESH J PATEL whose telephone number is (571)272-2690.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha D Banks-Harold can be reached on (571) 272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DHARMESH J. PATEL
Examiner
Art Unit 2465


/DHARMESH PATEL/
Examiner, Art Unit 2465

	
/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465